      Case 2:20-cv-00960-WBS-AC Document 8 Filed 08/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    DALE LEEPER,                                      No. 2:20-cv-0960 WBS AC P
11                       Plaintiff,
12           v.                                         FINDINGS AND RECOMMENDATIONS
13    COUNTY OF SACRAMENTO, et al.,
14                       Defendants.
15

16          This prisoner civil rights action, filed pursuant to 42 U.S.C. § 1983, is referred to the

17   undersigned pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302(c). By order filed July 8,

18   2020, this court screened plaintiff’s complaint pursuant to 28 U.S.C. § 1915A and determined that

19   it did not state a cognizable claim. ECF No. 6. The court granted plaintiff leave to file a First

20   Amended Complaint (FAC) within thirty days, and informed plaintiff that “[f]ailure to timely file

21   a FAC will result in a recommendation that this action be dismissed without prejudice.” Id. at 6.

22          More than thirty have passed since service of the court’s order. Plaintiff has neither filed

23   a First Amended Complaint nor otherwise communicated with this court, indicating that he has

24   abandoned this case.

25          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

26   prejudice for lack of prosecution. See Local Rule 110; Fed. R. Civ. P. 41(b).

27          These findings and recommendations are submitted to the United States District Judge

28   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days
                                                        1
      Case 2:20-cv-00960-WBS-AC Document 8 Filed 08/18/20 Page 2 of 2

 1   after being served with these findings and recommendations, plaintiff may file written objections
 2   with the court. Such document should be captioned “Objections to Magistrate Judge’s Findings
 3   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
 4   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
 5   (9th Cir. 1991).
 6   DATED: August 18, 2020
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
